Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The amendment filed 08/12/2022 is acknowledged and has been entered. 
Claims 66-71, 73, 77, 79, 84, 92, and 94 has been amended. Claims 72 and 76 have been canceled.

3.	Claims 66-71, 73-75 and 77-95 are pending in the application. Claims 92-95 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/03/2022.

4.	Claims 66-71, 73-75 and 77-91 have been examined.

Grounds of Objection and Rejection Withdrawn
5.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed 05/13/2022.

Grounds of Rejection Maintained
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 66-71, 73-75 and 77-89 remain rejected under 35 U.S.C. 103 as being unpatentable over Van Den Brink et al. (US 20160333095, published on 11/17/2016, IDS) in view of Mounier et al. (Blood, 2003, 101: 4279-4284).
	Claims 66-71, 73-75 and 77-89 are herein drawn to a method of treating diffuse large B-cell lymphoma (DLBCL) in a human subject, the method comprising administering to the subject a bispecific antibody, and an effective amount of (a) rituximab, (b) cyclophosphamide, (c) doxorubicin, (d) vincristine and (e) prednisone, wherein the bispecific antibody comprises: (i) a first binding arm comprising a first antigen-binding region which binds to human CD3ε (epsilon) and comprises a heavy chain (VH) variable region and a light chain (VL) variable region. wherein the VH region comprises the CDR1, CDR2 and CDR3 sequences that are in the VH region sequence of SEQ ID NO: 6, and the VL region comprises the CDR1, CDR2 and CDR3 sequences that are in the VL region sequence of SEQ ID NO: 7 and (ii) a second binding arm comprising a second antigen-binding region which binds to human CD20 and comprises a VH region and a VL region, wherein the VH region comprises the CDR1, CDR2 and CDR3 sequences that are in the VH region sequence of SEQ ID NO: 13, and the VL region comprises the CDR1, CDR2 and CDR3 sequences that are in the VL region sequence of SEQ ID NO: 14: wherein the bispecific antibody is administered at a dose of 24 mg or 48 mg, and wherein rituximab, cyclophosphamide, doxorubicin, vincristine, prednisone, and the bispecific antibody are administered in 21-day cycles.
	Van Den Brink et al. teach a method of treatment of cancer in a subject comprising administering a bispecific antibody to the subject, wherein the bispecific antibody comprising a first binding region which binds to human CD3 comprises SEQ ID NO: 6 (VH) and SEQ ID NO: 10 (VL), and a second binding region which binds to human CD20 comprises SEQ ID NO: 29 (VH) and SEQ ID NO: 30 (VL); see entire document, e.g. claims 1-7, 40, 45-50 and 59-60, [0481-0496], Example 17.
	SEQ ID NOs: 6, 10 and 29-30 of Van Den Brink et al. are 100% identical with the instant claimed SEQ ID NOs: 6-7 and 13-14; see below sequences alignments 1.
	Van Den Brink et al. teach the cancer is B-cell lymphoma; see [0549].
	Van Den Brink et al. teach said antibody comprises the human IgLC2/IgLC3 constant domain lambda light chain of SEQ ID NO: 31; see [0365], [0673]. SEQ ID NO: 31 of Van Den Brink et al. is 100% identical with instant claimed SEQ ID NO: 22 (instant claim 85); see below sequences alignment 2.
	Van Den Brink et al. teach the bispecific antibody is a full-length antibody with a human IgGl constant region (instant claim 86); see [0214].
	Van Den Brink et al. teach the bispecific antibody comprises an inert Fc region (instant claim 87); see [0250].
	Van Den Brink et al. teach that the positions corresponding to positions L234, L235, and D265 in the human IgG1 heavy chain of SEQ ID NO:15 are F, E, and A, and wherein the positions corresponding to F405 and K409 in the human IgG1 heavy chain of SEQ ID NO:15 is L and R (instant claim 88); see [0249], [0391] and [0439-0443]. SEQ ID NO: 15 of Van Den Brink et al. is 100% identical with the instant claimed SEQ ID NO: 15; see below sequences alignment 3.
	Van Den Brink et al. teach that the antibody comprises heavy chain constant regions comprising the amino acid sequences of SEQ ID NOs: 25 and 26 (instant claim 89); SEQ ID NOs: 25 and 26 of Van Den Brink et al. are 100% identical with the instant claimed SEQ ID NOs: 19 and 20; see below sequences alignment 4.
	Van Den Brink et al. teach dosages and treatment schedules of the antibody; see [0553-0561].
	Van Den Brink et al. do not teach treating diffuse large B-cell lymphoma (DLBCL) in a human subject, comprising administering to the subject an effective amount of (a) rituximab, (b) cyclophosphamide, (c) doxorubicin, (d) vincristine and (e) prednisone.
	However, these deficiencies are remedied by Mounier et al.
	Mounier et al. teach a method of treating diffuse large B-cell lymphoma (DLBCL) comprising administering to a patient in need thereof the R-CHOP chemotherapy regimen comprising rituximab, cyclophosphamide, doxorubicin (Hydrodaunorubicin®), vincristine (Oncovin®), and prednisone; see entire document, e.g. abstract. Mounier et al. teach that patients treated with R-CHOP received the combination of 375 mg/m2 rituximab, 750 mg cyclophosphamide/m2 body surface area on day 1, 50 mg doxorubicin/m2 on day 1, 1.4 mg vincristine/m2, up to a maximal dose of 2 mg, on day 1, and 40 mg prednisone/m2/d for 5 days; see left col. of page 4280.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat DLBCL patient comprising ani-CD3 and anti-CD20 bispecific antibody, and the R-CHOP chemotherapy regimen comprising rituximab, cyclophosphamide, doxorubicin (Hydrodaunorubicin®), vincristine (Oncovin®), and prednisone. One would have been motivated to do so because Van Den Brink et al. teach a method of treatment of cancer in a subject comprising administering an ani-CD3 and anti-CD20 bispecific antibody to the subject, wherein the cancer is B-cell lymphoma; Mounier et al. teach a method of treating diffuse large B-cell lymphoma (DLBCL) comprising administering to a patient in need thereof the R-CHOP chemotherapy regimen comprising rituximab, cyclophosphamide, doxorubicin (Hydrodaunorubicin®), vincristine (Oncovin®), and prednisone. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat DLBCL patient comprising ani-CD3 and anti-CD20 bispecific antibody, and the R-CHOP chemotherapy regimen comprising rituximab, cyclophosphamide, doxorubicin, vincristine and prednisone, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both ani-CD3/anti-CD20 bispecific antibody, and the R-CHOP chemotherapy regimen are taught by the prior arts for treating B-cell lymphoma.

The Applicant’s arguments:
1)	Van Den Brink, the primary reference relied on by the Office, teaches a number of humanized and chimeric anti-CD3 antibodies and generally teaches that these antibodies can be used to generate bispecific antibodies which containing a second binding region (e.g., paragraphs [0005] and [0358]-[0386]). In paragraph [0493], Van Den Brink generally teaches bispecific antibodies which bind to CD3 and a cancer-specific target and discloses the VH and VL amino acid sequences of an anti-CD20 antibody (see, Table 1).
2)	However, Van Den Brink does not teach or suggest the use of an anti-CD3xCD20 bispecific antibody at the presently claimed dosage.
3)	The present rejection appears to be based on impermissible hindsight. One "cannot pick and choose among the individual elements of assorted prior art references to recreate the claimed invention."

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	As to 1) above, Van Den Brink et al. not only generally teach the ani-CD3/CD20 bispecific antibody, but also provide in vivo data of anti-tumor efficacy of bispecific CD20×CD3 antibody; see Example 17.
As to 2) above, With regard to schedules, routes and dosages of administration that the Applicant argued, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have determined the most appropriate doses, schedules, and routes of administration, so as to practice the disclosed process of treating the condition as effectively as possible, because that dose, route of administration, application scheme, repetition and duration of treatment will be in general dependent on the nature of the disease (type, grade, and stage of the tumor etc.) and the patient (constitution, age, gender etc.), and will be determined by the medical expert responsible for the treatment. Thus, one ordinarily skilled in the art before the effective filing date of the claimed invention would have a reasonable expectation of success to do so to optimize the effectiveness of the treatment.  Applicant is reminded that it is a common objective in the art to establish a dose, schedule, and route of delivery that is both safe and effective, so as to achieve optimal therapeutic effect and maximal benefit.  See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)).  See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003):  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”
As to 3) above, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

10.	Claims 66-71, 73-75 and 77-91 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-5, 8, 10, 13, 15, 17, 19-20, 24-25, 28, 35-37, 40-41, 54-66 and 68 of copending Application No. 17/314946 in view of Mounier et al. (Blood, 2003, 101: 4279-4284).
	Claims 66-71, 73-75 and 77-91 are herein drawn to a method of treating diffuse large B-cell lymphoma (DLBCL) in a human subject, the method comprising administering to the subject a bispecific antibody, and an effective amount of (a) rituximab, (b) cyclophosphamide, (c) doxorubicin, (d) vincristine and (e) prednisone, wherein the bispecific antibody comprises: (i) a first binding arm comprising a first antigen-binding region which binds to human CD3ε (epsilon) and comprises a heavy chain (VH) variable region and a light chain (VL) variable region. wherein the VH region comprises the CDR1, CDR2 and CDR3 sequences that are in the VH region sequence of SEQ ID NO: 6, and the VL region comprises the CDR1, CDR2 and CDR3 sequences that are in the VL region sequence of SEQ ID NO: 7 and (ii) a second binding arm comprising a second antigen-binding region which binds to human CD20 and comprises a VH region and a VL region, wherein the VH region comprises the CDR1, CDR2 and CDR3 sequences that are in the VH region sequence of SEQ ID NO: 13, and the VL region comprises the CDR1, CDR2 and CDR3 sequences that are in the VL region sequence of SEQ ID NO: 14: wherein the bispecific antibody is administered at a dose of 24 mg or 48 mg, and wherein rituximab, cyclophosphamide, doxorubicin, vincristine, prednisone, and the bispecific antibody are administered in 21-day cycles.
	Claims 1-2, 4-5, 8, 10, 13, 15, 17, 19-20, 24-25, 28, 35-37, 40-41, 54-66 and 68 of copending Application No. 17/314946 are drawn to a method of treating a B-cell Non-Hodgkin Lymphoma (B-NHL), wherein said B-NHL is diffuse large B-cell lymphoma (DLBCL), the method comprising administering subcutaneously to a human subject in need thereof, a bispecific antibody, which is a full-length antibody, comprising (i) a first binding arm comprising a first heavy chain and a first light chain comprising a first antigen-binding region which binds to human CD3ε (epsilon), wherein the first antigen-binding region comprises a variable heavy chain (VH) region and a variable light chain (VL) region, wherein the VH region comprises the CDR1, CDR2 and CDR3 sequences within SEQ ID NO: 6, and the VL region comprises the CDR1, CDR2 and CDR3 sequences within SEQ ID NO: 7; and (ii) a second binding arm comprising a second heavy chain and a second light chain comprising a second antigen-binding region which binds to human CD20, wherein the second antigen-binding region comprises a VH region and a VL region, wherein the VH region comprises the CDR1, CDR2 and CDR3 sequences within SEQ ID NO: 13; and wherein the VL region comprises the CDR1, CDR2 and CDR3 sequences within SEQ ID NO: 14; wherein said bispecific antibody is administered at a dose of at least 24 mg.
	SEQ ID NOs: 6-7 and 13-14 of 17/314946 are 100% identical with the instant claimed SEQ ID NOs: 6-7 and 13-14; see below sequences alignments 5.
Claims of copending Application No. 17/314946 do not teach treating diffuse large B-cell lymphoma (DLBCL) in a human subject, comprising administering to the subject an effective amount of (a) rituximab, (b) cyclophosphamide, (c) doxorubicin, (d) vincristine and (e) prednisone.
	However, these deficiencies are remedied by Mounier et al.
	Mounier et al. teach a method of treating diffuse large B-cell lymphoma (DLBCL) comprising administering to a patient in need thereof the R-CHOP chemotherapy regimen comprising rituximab, cyclophosphamide, doxorubicin (Hydrodaunorubicin®), vincristine (Oncovin®), and prednisone; see entire document, e.g. abstract. Mounier et al. teach that patients treated with R-CHOP received the combination of 375 mg/m2 rituximab, 750 mg cyclophosphamide/m2 body surface area on day 1, 50 mg doxorubicin/m2 on day 1, 1.4 mg vincristine/m2, up to a maximal dose of 2 mg, on day 1, and 40 mg prednisone/m2/d for 5 days; see left col. of page 4280.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat DLBCL patient comprising ani-CD3 and anti-CD20 bispecific antibody, and the R-CHOP chemotherapy regimen comprising rituximab, cyclophosphamide, doxorubicin (Hydrodaunorubicin®), vincristine (Oncovin®), and prednisone. One would have been motivated to do so because claims of copending Application No. 17/314946  teach a method of treatment of DLBCL in a human subject comprising administering an ani-CD3 and anti-CD20 bispecific antibody bispecific antibody to the subject; Mounier et al. teach a method of treating diffuse large B-cell lymphoma (DLBCL) comprising administering to a patient in need thereof the R-CHOP chemotherapy regimen comprising rituximab, cyclophosphamide, doxorubicin (Hydrodaunorubicin®), vincristine (Oncovin®), and prednisone. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat DLBCL patient comprising ani-CD3 and anti-CD20 bispecific antibody, and the R-CHOP chemotherapy regimen comprising rituximab, cyclophosphamide, doxorubicin, vincristine and prednisone, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both ani-CD3 and anti-CD20 bispecific antibody, and the R-CHOP chemotherapy regimen are taught by the prior arts for treating DLBCL.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

The Applicant’s arguments:
Applicant traverses this rejection. Application No. 17/314946 does not teach the presently claimed dosage regimen and, as discussed above, the Mounier fails to cure this deficiency. Accordingly, at least in view of the foregoing rebuttal provided for the rejection under 35 U.S.C. § 103, reconsideration and withdrawal of these rejections is respectfully requested.

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
For the reasons discussed above in responding to these same arguments with respect to the rejection of the claims under § 103, it is submitted that the claimed invention should be seen as an obvious variation of the subject matter to which claims 1-2, 4-5, 8, 10, 13, 15, 17, 19-20, 24-25, 28, 35-37, 40-41, 54-66 and 68 of copending Application No. 17/314946 in view of Mounier et al. (Blood, 2003, 101: 4279-4284).

Conclusion
11.	No claim is allowed.

12.	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2022. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.

13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/Primary Examiner, Art Unit 1642